           Case 2:20-cv-01861-GMN-BNW Document 38 Filed 01/28/21 Page 1 of 3




 1   PAUL G. CEREGHINI
     Nevada Bar No. 10000
 2   JEFFREY C. WARREN (pro hac vice)
     CHARLES M. SEBY
 3   Nevada Bar No. 15459
     BOWMAN AND BROOKE LLP
 4   Suite 1600, Phoenix Plaza
     2901 North Central Avenue
 5   Phoenix, Arizona 85012-2761
     (602) 643-2300
 6   paul.cereghini@bowmanandbrooke.com
     Minute Entries: mme@phx.bowmanandbrooke.com
 7
     MARIO D. VALENCIA
 8   Nevada Bar No. 6154
     ATTORNEY AT LAW, LLC
 9   40 S. Stephanie St., Ste. 201
     Henderson, Nevada 89012
10   (702) 384-7494 (Telephone)
     (702) 384-7545 (Facsimile)
11   valencia.mario@gmail.com
12   Attorneys for Defendants Hyundai Motor America
13
14                               UNITED STATES DISTRICT COURT
15                                   DISTRICT OF NEVADA
16    M.S., a minor individual, by Guardian
      VALERIE SANDERS,                                Case No.: 2:20-cv-01861
17
                    Plaintiff,
18
              vs.                                     DEFENDANT HYUNDAI MOTOR
19                                                    AMERICA’S NOTICE OF SERVICE
      HYUNDAI MOTOR AMERICA, a
20    California business entity; HYUNDAI
      MOTOR COMPANY, a Korean
21    corporation; TAKATA CORPORATION,
      a Japanese corporation; ZF TRW
22    AUTOMOTIVE HOLDINGS CORP., a
      Delaware Corporation; DEFENDANT ZF
23    FRIEDRICHSHAFEN AG, a German
      Corporation; ROE AIRBAG
24    MANUFACTURING COMPANY; DOE
      INDIVIDUALS I through XXX and ROE
25    CORPORATIONS XXXI through LX,
26                  Defendants.
27
             In accordance with the instructions in the Court’s January 22, 2021 Minute Order in
28
29   23764318v1


30
           Case 2:20-cv-01861-GMN-BNW Document 38 Filed 01/28/21 Page 2 of 3




 1   Chambers, Defendant Hyundai Motor America (“HMA”) hereby gives notice that, on January
 2   25, 2021, HMA served the following documents upon Fast Towing via first class mail, email,
 3   and personal service (a copy of the Proof of Service is attached hereto as Ex. A):
 4           1.    Defendant Hyundai Motor America’s Motion Requesting Preservation of
 5                 Evidence (ECF #36); and
 6           2.    Minute Order in Chambers dated January 22, 2021 (ECF #37) granting HMA’s
 7                 Motion.
 8           DATED this 28th day of January, 2021.
 9                                             BOWMAN AND BROOKE LLP
10
                                               By: /s/Paul G. Cereghini
11                                                Paul G. Cereghini
                                                  Nevada Bar No. 10000
12                                                Jeffrey C. Warren (pro hac vice)
                                                  Charles M. Seby
13                                                Nevada Bar No. 15459
                                                  Suite 1600, Phoenix Plaza
14                                                2901 North Central Avenue
                                                  Phoenix, Arizona 85012-2761
15                                                (602) 643-2300
16                                                Mario D. Valencia
                                                  Nevada Bar No. 6154
17                                                ATTORNEY AT LAW, LLC
                                                  40 S. Stephanie St., Ste. 201
18                                                Henderson, Nevada 89012
                                                  (702) 384-7494
19
                                                  Attorneys for Defendant Hyundai Motor
20                                                America
21
22
23
24
25
26
27
28
29   23764318v1


30
           Case 2:20-cv-01861-GMN-BNW Document 38 Filed 01/28/21 Page 3 of 3




 1                                CERTIFICATE OF SERVICE
 2           I hereby certify that on January 28, 2021, I electronically transmitted the foregoing

 3   DEFENDANT HYUNDAI MOTOR AMERICA’S NOTICE OF SERVICE to the Clerk's

 4   Office using the CM/ECF System for filing and transmittal of a Notice of Electronic Filing to

 5   the following CM/ECF Registrants:

 6   J. Randall Jones
     Eric M. Pepperman
 7   Joshua D. Carlson
     KEMP JONES, LLP
 8   3800 Howard Hughes Parkway
     Seventeenth Floor
 9   Las Vegas, Nevada 89169
10   James L. Edwards
     H. Stan Johnson
11   COHEN JOHNSON PARKER EDWARD
     375 East Warm Springs Road, Suite 104
12   Las Vegas, Nevada 89119
13   Attorneys for Plaintiff
14   Michael E. Stoberski
     OLSON, CANNON, GORMLEY, ANGULO & STOBERSKI
15   9950 W Cheyenne Ave
     Las Vegas, NV 89129
16   mstoberski@ocgas.com
17   Attorneys for ZF TRW Automotive Holdings Corp.

18   Mario D. Valencia
     ATTORNEY AT LAW, LLC
19   40 S. Stephanie St., Ste. 201
     Henderson, Nevada 89012
20
     Attorneys for Hyundai Motor America
21
22                                             /s/Marcie Buchanan

23
24
25
26
27
28
29   23764318v1


30
